DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-23 are pending and examined.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: CONTROLLER CONTROLLING SEMICONDUCTOR MEMORY DEVICE AND METHOD OF ADJUSTING READ VOLTAGES.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7-12, 16-20 are rejected under 35 U.S.C. 102(1) as being anticipated by PGPub. 2015/0049548 to Park et al (hereafter Park).
Regarding independent claim 1, Park teaches a method of operating a controller controlling a semiconductor memory device including a plurality of memory cells, the method comprising: 
controlling the semiconductor memory device to perform a read operation on selected memory cells among the plurality of memory cells by using a read voltage set including at least one read voltage (FIG. 9: performing step S310 on memory cells storing predetermined program states(s), e.g. Nth level, see para. [0083] and [0013]); 
receiving read data from the semiconductor memory device (FIG. 9: steps S310-S330, see para [0084]); and 
changing at least one read voltage included in the read voltage set by counting, based on the read data, a number of memory cells each having a threshold voltage lower than the at least one read voltage included in the read voltage set (FIG. 9: step S340, see para [0085]. The number Nc is counted for memory cells having threshold voltage lower than read voltage of predetermined Nth level, which means the memory cells which turn on.  From FIG. 2, it is seen that ΔVoffset has a negative value).
Regarding dependent claim 2, Park further teaches performing an error correction operation on the received read data, wherein the changing the at least one read voltage included in the read voltage set is performed in response to a determination that the error correction operation has failed on the received read data (see para [0059]).
Regarding dependent claim 3, Park teaches controlling, after the changing the at least one read voltage, the semiconductor memory device to perform the read operation on the selected memory cells among the plurality of memory cells by using the read voltage set including the changed read voltage (see para [0068]).
Regarding dependent claim 7, Park teaches wherein the read voltage set includes first to N-th read voltages, where N is a natural number greater than or equal to 1 (see para [0062]), and wherein the changing the at least one read voltage included in the read voltage set comprises: counting the number of memory cells each having the threshold voltage lower than an i-th read voltage among the first to N-th read voltages (FIG. 9: steps S320, counting memory cells which turn on), where 'i' is a natural number greater than or equal to 1 and less than or equal to N; comparing the number of memory cells each having the threshold voltage lower than the i-th read voltage with an i-th upper threshold value; and decreasing the i-th read voltage in response to a determination that the number of memory cells each having the threshold voltage lower than the i-th read voltage is greater than the i-th upper threshold (FIG. 9: adjusting i-th read voltage in step S340. From FIG. 2, it is seen that ΔVoffset has a negative value).
Regarding dependent claim 8, Park teaches wherein the decreasing the i-th read voltage comprises decreasing the i-th read voltage by a predetermined voltage value (by a predetermined voltage value as set in either FIG. 6, 7 or 8. From FIG. 2, it is seen that ΔVoffset has a negative value).
Regarding dependent claim 9, Park teaches wherein the decreasing the i-th read voltage comprises decreasing the i-th read voltage by a voltage value determined according to a difference between the number of memory cells each having the threshold voltage lower than the i-th read voltage and the i-th upper threshold value (the difference is determined with count result(s) Nc in each of the rows as shown in either FIG. 6, 7 or 8. From FIG. 2, it is seen that ΔVoffset has a negative value).
Regarding independent claim 10, Park teaches a controller controlling a semiconductor memory device including a plurality of memory cells, the controller comprising: 
a read voltage controller configured to control a magnitude of at least one read voltage included in a read voltage set used during a read operation on selected memory cells among the plurality of memory cells (FIG. 1: control logic 160 for setting Vread on memory cells storing predetermined program state(s), e.g. Nth level); and 
a memory cell counter configured to count, based on read data received from the semiconductor memory device, a number of memory cells each having a threshold voltage lower than the at least one read voltage among the selected memory cells (performing step S320 of FIG. 9 using cell counter 150 of FIG. 1; the counting for memory cells having threshold voltage lower than read voltage of predetermined level of Nth level), 
wherein the read voltage controller controls the magnitude by changing the at least one read voltage based on a result of the counting (FIG. 9: steps S340, see para [0085]).
Regarding dependent claim 11, Park teaches an inherent error correction block configured to perform an error correction operation on the received read data, wherein the memory cell counter counts the number of memory cells each having the threshold voltage lower than the at least one read voltage among the selected memory cells in response to a determination of the error correction block that the error correction operation on the received read data has been failed (see para [0059]).
Regarding dependent claim 12, Park teaches wherein the read voltage set includes first to N-th read voltages, where N is a natural number greater than or equal to 1 (see para [0062]), and wherein the memory cell counter counts the number of memory cells each having a threshold voltage lower than an i-th read voltage among first to N-th read voltages  (FIG. 9: steps S320), where 'i' is a natural number greater than or equal to 1 and less than or equal to N (in this case, i is N).
Regarding dependent claim 16, Park teaches wherein the read voltage controller is further configured to compare the number of memory cells each having the threshold voltage lower than the i-th read voltage with an i-th upper threshold value, and wherein the read voltage controller changes the at least one read voltage by decreasing the i-th read voltage in response to a determination that the number of memory cells each having the threshold voltage lower than the i-th read voltage is greater than the i-th upper threshold value (FIG. 9: adjusting i-th read voltage in step S340. From FIG. 2, it is seen that ΔVoffset has a negative value).
Regarding dependent claim 17, Park teaches wherein the read voltage controller decreases the i-th read voltage by a predetermined voltage value (by a predetermined voltage value as set in either FIG. 6, 7 or 8. From FIG. 2, it is seen that ΔVoffset has a negative value).
Regarding dependent claim 18, Park teaches wherein the read voltage controller decreases the i-th read voltage by a voltage value determined according to a difference between the number of memory cells each having the threshold voltage lower than the i- th read voltage and the i-th upper threshold (the difference is determined with count result(s) Nc in each of the rows as shown in either FIG. 6, 7 or 8. From FIG. 2, it is seen that ΔVoffset has a negative value).
Regarding independent claim 19, Park teaches an operating method of a controller, the operating method comprising: 
controlling a memory device to perform a first read operation on a cell group with a first read voltage (FIG. 9: performing step S310 on memory cells storing predetermined program states(s), e.g. Nth level, see para. [0083] and [0013]); and 
controlling the memory device to perform a second read operation on the cell group with a second read voltage when the first read operation fails and indicates a number of on-cells, which is out of a threshold range, as a result thereof (FIG. 9: performing step S340 when Yes result is received from previous steps S320 and S330).
Regarding dependent claim 20, Park teaches adjusting the first read voltage by a predetermined amount to define the second read voltage (by a predetermined voltage value as set in either FIG. 6, 7 or 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 13-15, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of US 9,645,177 to Cohen et al. (hereafter Cohen).
Park teaches decreasing the i-read voltage is in response to a determination that the number of memory cells each having the threshold voltage lower than the i-th read voltage is greater than the i-th upper threshold, but does not explicitly teaches increasing the i-read voltage is in response to a determination that the number of memory cells each having the threshold voltage lower than the i-th read voltage is less than the i-th upper threshold.
Regarding dependent claims 4-6, Cohen teaches a method of tracking and restoring zero/one balances in SLC and MCL memories (see 11:1-42).  The method describes the read voltage(s) could be shifted either lower or higher depends on the zero/one balances.
Since Park and Cohen are both from the same field of endeavor, the purpose disclosed by Cohen would have been recognized in the pertinent art of Park.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to improve the method of Park by increasing i-read voltage when the number of memory cells each having the threshold voltage lower than the i-th read voltage is less than the i-th upper threshold because the threshold voltage distribution should shift either direction.
	Regarding dependent claims 13-15, see rejection applied to claims 4-6 above.	
	Regarding dependent claims 21 and 23, see rejection applied to claims 4-6 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANTHU NGUYEN whose telephone number is (571)272-1881. The examiner can normally be reached M-F: 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

October 25, 2022
/VANTHU T NGUYEN/Primary Examiner, Art Unit 2824